Appellant was convicted of exhibiting a moving picture show on Sunday in violation of Article 302 P.C. *Page 301 
The questions presented for revision are very interesting, and, in the opinion of the writer, ought to be sustained, but the majority of the court have held otherwise on each question. They have been thoroughly discussed by the court as it was constituted at the time the opinion in Ex parte Lingenfelder, 64 Tex. Crim. 30, was written, and again in Zucarro v. State,82 Tex. Crim. 1, after the personnel of the court had been changed. Again the questions were reviewed at this term of the court in Hegman v. State, just decided. The writer differed with the majority of the court on those questions, but his views have not obtained.
In obedience to those cases this judgment must be affirmed, and it is accordingly so ordered.
Affirmed.